TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 13, 2019



                                      NO. 03-19-00117-CV


       Appellant, Branigan Mulcahy// Cross-Appellant, Cielo Property Group, LLC

                                                v.

        Appellee, Cielo Property Group, LLC// Cross-Appellee, Branigan Mulcahy




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH;
          CONCURRING AND DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on February 13, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant/cross-appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.